UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4597


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUVENILE MALE #3,

                Defendant    - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:06-cr-00065-F-3)


Submitted:   June 10, 2010                  Decided:   June 28, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juvenile Male #3 appeals the district court’s judgment

revoking his juvenile delinquent supervision and sentencing him

to   twenty-four        months    in       prison.      Appellant        argues      that    his

sentence    is    plainly        unreasonable         because      the    district         court

allegedly     failed      to     acknowledge         his    attorney’s      arguments         in

mitigation       at    sentencing.           Finding       no   error,    we    affirm       the

district court’s judgment.

            This       court      will      affirm     a    sentence       imposed         after

revocation of a juvenile delinquent supervision period if it is

within     the        prescribed        statutory          range    and     not           plainly

unreasonable.         See United States v. Crudup, 461 F.3d 433, 437-39

(4th   Cir.      2006).         In     making       this    determination,           we    first

consider    whether       the    sentence       is    unreasonable.            Id.    at    438.

“This initial inquiry takes a more deferential appellate posture

concerning issues of fact and the exercise of discretion than

reasonableness         review        for    [G]uidelines         sentences.”              United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks and citation omitted).

            The       district       court’s        discretion     is     not     unlimited,

however.      United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).      For       instance,      the     district      court   commits        procedural

error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

                                                2
Gall v. United States, 552 U.S. 38, 51 (2007).                                 “A court need

not   be      as   detailed       or    specific        when       imposing     a    revocation

sentence as it must be when imposing a post-conviction sentence,

but   it      still   must      provide       a       statement      of    reasons      for   the

sentence       imposed.”           Thompson,           595    F.3d        at   547     (internal

quotation marks and citation omitted).                         The district court also

must “set forth enough to satisfy the appellate court that [it]

has considered the parties’ arguments and has a reasoned basis

for     exercising        [its]        own    legal       decisionmaking             authority.”

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

               Although      we    generally            review      preserved        sentencing

errors for an abuse of discretion, reversing only if an error is

not harmless, this court will review a procedural sentencing

error raised for the first time on appeal for plain error.                                    See

United States v. Lynn, 592 F.3d 572, 575-79 (4th Cir. 2010).                                   We

find that the district court did not commit error, plain or

otherwise,         when    it      imposed            Appellant’s          twenty-four-month

sentence.

               Contrary to Appellant’s assertion, we find that the

district court said enough to indicate that it rejected the bulk

of counsel’s argument in light of Appellant’s “egregious conduct

while    on    supervision[.]”               In   fact,      one    of    defense     counsel’s

concerns at sentencing was that Appellant was unable to receive

drug treatment when he was originally sentenced.                                The district

                                                  3
court responded to this concern when it explicitly mentioned

Appellant’s need for intensive substance abuse treatment as a

reason for imposing the twenty-four-month sentence.                 Although,

admittedly, the “district court in this case might have said

more,” given the deference this court affords revocation cases

and “the context of this case[,]” we are satisfied that the

district   court   considered     Appellant’s      arguments      and    had     a

reasoned basis for imposing the twenty-four-month sentence.                    See

United States v. Hernandez, 603 F.3d 267, 269, 271-72 (4th Cir.

2010); cf. Thompson, 595 F.3d at 546-47 (finding that district

court procedurally erred in sentencing defendant in supervised

release revocation case where the court merely indicated what

the defendant’s term of imprisonment would be, provided no other

explanation for the sentence imposed, and did not respond to

counsel’s argument in mitigation).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                    4